Citation Nr: 1308572	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for basal cell carcinoma of the right ear and, if so, whether service connection is warranted for the claimed disorder.

2. Entitlement to service connection for hematospermia.

3. Entitlement to service connection for a lumbar spine disability.

4. Entitlement to an initial evaluation in excess of 10 percent for multiple facial scars status post removal of squamous cell carcinoma and sebaceous gland hyperplasia.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to July 1971, January 1991 to July 1991, March 1997 to November 1997 and from January 2003 to April 2006 with additional service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the Board at a November 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Veteran provided testimony regarding scaring on the chest, neck and left calf at the November 2012 Board hearing.  See Board hearing transcript at 3.  Claims related to these conditions have not yet been adjudicated by the RO and, therefore, are not within the Board's jurisdiction.  As such, the issues of entitlement to service connection for a chest scar, residuals of a paratoid tumor, and an increased evaluation for residuals of a sebaceous cyst (left calf) are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for basal cell carcinoma of the right ear and a lumbar spine disability and entitlement to an increased initial evaluation for multiple facial scars are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An August 1999 rating decision denied the Veteran's claim of entitlement to service connection for basal cell carcinoma of the right ear.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the August 1999 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for basal cell carcinoma of the right ear and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The Veteran has not been diagnosed with a chronic disability resulting in symptoms of hematospermia at any point during the appeal period.


CONCLUSIONS OF LAW

1. The August 1999 rating decision which denied the Veteran's claim of entitlement to service connection for basal cell carcinoma of the right ear is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the August 1999 rating decision in connection with Veteran's claim of entitlement to service connection for basal cell carcinoma of the right ear is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3. A chronic disability resulting in symptoms of hematospermia was not incurred in or aggravated by a period of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
Veterans Claims Assistance Act of 2000 (VCAA)

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to notify has been satisfied through notice letters dated June 2006, April 2007, June 2009, January 2010 and February 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Partial service treatment records are associated with claims file.  The absence of some service treatment records is not prejudicial to the claims decided herein.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA contract examination in May 2007.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purposes of the claim for service connection for hematospermia, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology and diagnoses provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. New and Material Evidence

In an August 1999 rating decision, the RO denied the Veteran's initial claim of service connection for basal cell carcinoma of the right ear.  At that time, the RO considered available service treatment records, the Veteran's claim and private treatment records.  The RO determined that service connection for basal cell carcinoma was not warranted because the evidence then failed to indicate that the Veteran had basal cell carcinoma in service.  The Veteran was notified of this decision and of his procedural and appellate rights.  While he initiated an appeal, he did not perfect his appeal following the issue of a statement of the case.  Thus, the August 1999 rating decision is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the August 1999 rating decision includes additional private treatment records and further statements and testimony from the Veteran.  Significantly, the Veteran's testimony indicates that he believes he suffered from basal cell carcinoma of the right ear due to environmental and chemical exposure in service, including herbicides and solar radiation during his service in Vietnam and Southwest Asia, respectively.

The Board concludes that the private treatment records and testimony from the Veteran are new and material with respect to the issue of service connection for basal cell carcinoma of the right ear.  They were not previously of record at the time of the August 1999 rating decision.  While the Veteran's assertions regarding his theory of entitlement were of record at the time of the October 2000 statement of the case, these statements are not cumulative of prior records because the RO does not appear to have previously considered the Veteran's theory.  Previously, the RO considered only if the Veteran was diagnosed with basal cell carcinoma of the right ear in service.  The evidence is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim.  This evidence bears substantially upon the specific matters under consideration as it relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for basal cell carcinoma of the right ear is reopened.  However, the Board also finds that additional development of this issue is necessary before further appellate review as will be described in greater detail in the Remand below.

II. Service Connection

The Veteran claims service connection for hematospermia, or symptoms of blood in the semen.  Specifically, he asserts service connection is warranted on a direct basis, as due to a groin injury, or on a secondary basis, as due to medication prescribed to treat his service-connected coronary artery disease.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Initially, the Board acknowledges the Veteran was injured upon being hit in the groin with a racquetball during active service, and that he is competent to testify regarding symptoms of blood in his semen.  Significantly, however, there is no competent evidence of record to indicate he has been diagnosed with a chronic disability resulting in symptoms of hematospermia at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  In this regard, the Board observes the Veteran testified that he observed the symptomatology in approximately 2004 or 2005 (prior to the current appeal period), but it has since resolved.  See Board hearing transcript at 12.  The May 2007 VA examiner found further, that for the claimed condition of hematospermia, there was no diagnosis as there was no pathology to render a diagnosis.

The Veteran has not identified any competent medical records which may support a current diagnosis of a disability resulting in symptoms of hematospermia.  Rather, he asserts that he was injured and suffered from such symptomatology in service.  While the Board does not question the Veteran's testimony regarding an in-service groin injury, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The factor of an in-service injury and symptomatology, or potential side effects from medication prescribed to treat a service-connected disability, is not germane in the absence of a resulting current chronic disability.

As such, the Board finds the preponderance of the evidence is against the claim of service connection for hematospermia, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence having been received, the claim of service connection for basal cell carcinoma of the right ear is reopened; to this extent only, the claim is granted.

Service connection for hematospermia is denied.


REMAND

The Veteran claims service connection for basal cell carcinoma of the right ear and a lumbar spine disability, as well as an increased evaluation for multiple scars of the face as residuals of squamous cell carcinoma.  For the reasons discussed below, further development is required prior to a decision on the merits of the Veteran's claims.

Initially, it appears the Veteran's service treatment records appear to be incomplete.  For example, while the Veteran has supplied copies of limited records pertaining to his last period of active duty, from January 2003 to April 2006, the Veteran's entire service treatment file has not been obtained from the service department.  In this regard, the Board observes the RO made three attempts to obtain the Veteran's records from the 335th Theater Signal Command between April and November 2005.  However, the Veteran was serving on active duty at this time, and no records were received.  The AOJ then submitted a PIES (Personnel Information Exchange System) request to the U.S. Army and Joint Services Records Research Center (JSRRC) utilizing address Code 13 in April 2007, receiving a response that no records exist at Code 13 and that future PIES requests should be addressed to Code 11.  No subsequent PIES requests have been made.  Finally, an April 2007 email request to VA's Records Management Center (RMC) returned a response in May 2007 that no records for the Veteran exist at that facility.

In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See generally O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).  To date, there has been no formal finding of unavailability regarding the Veteran's service treatment records, nor has the Veteran been informed that his service treatment records, in part, are unavailable.

Further, the Board observes the Veteran has not been provided a VA examination with an etiological opinion to address his claims of service connection for basal cell carcinoma of the right ear or a lumbar spine disability.  In this regard, the Veteran asserts he suffered basal cell carcinoma of the right ear, since excised, due to herbicide exposure in Vietnam and/or solar radiation exposure while serving in Southwest Asia.  With regards to his lumbar spine, he claims his current disability is due to the repeated stress of physical conditioning (e.g., sit-ups) over the course of his military career.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Finally, the Veteran was last provided a VA examination addressing his facial scarring in May 2007, a period of nearly six years.  At this examination, he was noted to have four facial scars, none of which were tender and one of which was depressed below skin level.  In his August 2009 substantive appeal, the Veteran stated that, out of his four scars, three of them are depressed and sensitive to the touch.  Given the Veteran's description of his symptomatology in the August 2009 substantive appeal, and the length of time since his scars were last evaluated, the Board finds a new examination is warranted to address the severity of his facial scarring.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), VA's Records Management Center, or other appropriate source, and request any outstanding service treatment records with respect to the Veteran's service both on active duty and with the Army Reserve.  Efforts to obtain these records should include a request to "Code 11" as advised by the April 2007 PIES response and must continue until it is determined that such records do not exist or further attempts would be futile.  All efforts to obtain such records must be documented and associated with the claims file.

2. Contact the Veteran and request he provide any service treatment records in his possession, specifically those related to his period of service from January 2003 to April 2006.

3. Following the above, schedule the Veteran for a VA examination to address the nature and etiology of any basal cell carcinoma of the right ear, or residuals thereof.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI (Compensation and Pension Records Interchange), and AMIE (Automated Medical Information Exchange)) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary, should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following:

a. Provide a current diagnosis of any basal cell carcinoma of the right ear or residuals thereof.

b. Is it at least as likely as not (probability of at least 50 percent) that such disorder is etiologically related to any of the Veteran's periods of qualifying service on the basis of either service incurrence, or aggravation (permanently worsened beyond the natural progress of the disease) if found to have preexisted a period of qualifying service?  In rendering this opinion, the examiner is instructed to consider only the Veteran's periods of active service (excluding non-active Reserve service) and comment on any assertions of environmental exposure, including herbicides and solar radiation.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Schedule the Veteran for a VA examination to address the nature and etiology of any current lumbar spine disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary, should be performed.  All pertinent pathology should be noted in the examination report.  

Following a physical examination and review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any lumbar spine disability is etiologically related to any of the Veteran's periods of qualifying service on the basis of either service incurrence, or aggravation (permanently worsened beyond the natural progress of the disease) if found to have preexisted a period of qualifying service?  In rendering this opinion, the examiner is instructed to consider only the Veteran's periods of active service (excluding non-active Reserve service) and comment on any assertions of in-service back pain.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. Schedule the Veteran for a VA skin examination to address the current severity of his facial scars related to residuals of the removal of squamous cell carcinoma.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any testing deemed necessary, should be performed.  Following physical examination of the Veteran, the examiner is requested to report:

a. The dimensions of the scars, including length and width;

b. Whether the scar(s) are elevated or depressed on palpation;

c. Whether there is adherence to underlying tissue;

d. Whether the skin is hypo- or hyper-pigmented and, if so, the dimensions of such pigmentation;

e. Whether the skin texture is abnormal and, if so, the dimensions of such abnormality;

f. Whether there is underlying soft tissue missing and, if so, the dimensions of missing tissue;

g. Whether the skin is indurated and inflexible and, if so, the dimensions of such symptoms;

h. Whether the scar(s) are painful on examination.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


